DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Pahnke on 07/29/2022.
The application has been amended as follows: 
	Claims 1 – 10 are cancelled.

Allowable Subject Matter
Claims 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest arts of record Akega in view of Baker failed to teach a first welding-type output power connector of the first welding-type power source, the first welding-type output power connector having a first output polarity; a second termination at a second end of the interconnection cable and coupled to a second welding-type output power connector of the second welding-type power source (preheating power supply), the second welding-type output power connector having a second output polarity different than the first output polarity; and a forward voltage increase circuit coupled along the interconnection cable between the first termination and the second termination and configured to increase a voltage drop from the first termination to the second termination as claimed in the independent claims 11 and 17. Dependent Claims 12 -16 and 18 -20 are allowed because they depend from claim 11 and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILNESSA B BELAY/            Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761